Citation Nr: 0902917	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a rating in excess of 30 percent for 
service-connected depressive disorder, from August 26, 2004, 
to February 23, 2006.

3.  Entitlement to a rating in excess of 70 percent for 
depressive disorder, from February 24, 2006.

4.  Entitlement to an effective date earlier than February 
24, 2006, for the grant of a 70 percent rating for depressive 
disorder.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from February 10, 2004, to 
August 25, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for a depressive 
disorder and assigned a 30 percent disability rating, 
effective from August 26, 2004, and denied service connection 
for a back condition.  This matter also comes before the 
Board from a May 2007 rating decision in which the RO denied 
entitlement to a TDIU rating.  This matter further comes 
before the Board from an October 2007 rating decision in 
which the RO granted a 70 percent rating for the service-
connected major depressive disorder, effective from February 
24, 2006.


FINDINGS OF FACT

1.  The veteran is not shown to currently have a back 
disorder that is related to service or any incident therein.

2.  The veteran's depressive disorder was manifested by no 
more than moderate occupational and social impairment with 
occasional decrease in work efficiency, intermittent periods 
of inability to perform occupational tasks, depressed mood, 
anxiety, sleep impairment, and flattened affect, from August 
26, 2004, to February 23, 2006.

3.  The veteran's depressive disorder was manifested by no 
more than serious occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; depression, neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and the inability to establish and maintain effective 
relationships, from February 24, 2006, forward.

4.  Based upon the record, it was not factually ascertainable 
prior to February 24, 2006, that a 70 percent rating was 
warranted for the service-connected depressive disorder.

5.  The veteran has a single service-connected disability, 
diagnosed as a major depressive disorder, evaluated as 70 
percent disabling from February 24, 2006.  

6.  The service-connected disability rating for major 
depressive disorder meets the schedular threshold 
requirements for consideration of the assignment of a total 
disability rating based on individual unemployability.

7.  The competent and probative evidence of record 
preponderates against a finding that the veteran's service-
connected disability is of such nature and severity as to 
prevent him from securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for depressive disorder for the period from August 26, 2004, 
to February 23, 2006, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9434 (2008).

3.  The criteria for an evaluation in excess of 70 percent 
for a depressive disorder on and after February 24, 2006, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2008).

4.  The criteria for an effective date earlier than February 
24, 2006, for the grant of a 70 percent rating for the 
service-connected depressive disorder have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

5.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) & (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), (2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this case, the veteran is challenging the evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in My 2006, August 2006, and 
February 2007 which fully addressed the notice elements in 
this matter.  Those letters informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Although 
no longer required, he was also asked to submit evidence 
and/or information in his possession to the RO.  Finally, the 
Board notes the RO sent the veteran letters dated in August 
2006 and May 2008 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The RO has 
obtained the veteran's VA treatment records, and VA 
examinations were scheduled.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Service Connection for a Back Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran essentially contends that he currently has a back 
condition which had an onset in service and has continued 
since service.  

With regard to a back disorder, the VA examination report in 
February 2005 noted that the veteran had no complaints of 
back pain.  The diagnosis included history of low back pain 
during exercise, resolved totally, with no present evidence 
of abnormality.  A review of VA treatment records also shows 
no such back condition.  Thus, it appears that there is no 
current back disability.  Brammer, supra.  Full consideration 
has been given to the veteran's own assertions that he has a 
back condition which is related to service; however, the 
veteran is a layperson, and as such he has no competence to 
render a medical opinion on diagnosis or etiology of a 
condition.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Lay statements may, however, serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

If the veteran had ongoing back complaints or symptoms from 
service to the present, he would certainly be competent to 
report those symptoms.  However, the Board does not believe 
that a chronic back disability, as contrasted with back 
symptoms, is subject to lay diagnosis.  The Board finds no 
basis for concluding that a lay person would be capable of 
discerning what disorder his back difficulties represented, 
in the absence of specialized training, which the veteran in 
this case has not established.  The Board recognizes the 
Court has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where the overall evidence of record fails to 
support a diagnosis of the claimed disability, that holding 
is inapplicable.

Based upon the foregoing and the lack of competent medical 
evidence of a back condition, the Board concludes that 
veteran is not entitled to service connection for a back 
condition.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim for service connection for a back condition must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

III.  Increased Rating for Depressive Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran's depressive disorder has been evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434, under which 
a 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

A.  Rating in excess of 30 percent from August 26, 2004,
to February 23, 2006

After reviewing the pertinent evidence of record for the time 
period in question - from August 26, 2004 (the date after the 
veteran's separation from service) to February 23, 2006, the 
Board concludes that the evidence, as a whole, demonstrates 
that the manifestations of the veteran's depressive disorder 
were commensurate with no more than a 30 percent evaluation 
during that period.  Fenderson, supra.  The medical evidence 
relating to the veteran's psychiatric disability dated from 
August 26, 2004, through February 23, 2006, consists of VA 
clinical records, private psychiatric evaluations, and VA 
examinations.  

On VA examination in February 2005, the veteran reported he 
had not been working.  He lived with his parents.  He was 
sad, depressed, irritable, and had loss of interest and 
energy.  On mental status examination he had adequate 
hygiene, was alert and oriented.  His thought process was 
coherent and logical.  There was no looseness of association, 
no evidence of disorganized speech, no evidence of delusions 
or hallucinations, no obsessions or panic attacks, and no 
suicidal ideas.  His mood was depressed and anxious and his 
affect was constricted.  His memory was intact, abstraction 
capacity was normal, judgment was good, and insight was fair.  
The examiner opined that the veteran's signs and symptoms 
were moderately interfering with his employment and social 
functioning.  There was no evidence of inappropriate behavior 
and he was able to maintain basic activities of daily living.  
He was able to manage his own funds, and the diagnosis was 
depressive disorder.  

On a private psychiatric evaluation in February 2005, 
completed by Dr. S, the veteran reported he went the day 
without bathing, did not leave the house, did not watch 
television, and was shut in his room all day.  He was 
reportedly terrified of thoughts from his service and bit his 
nails and paced around the house.  He did not have an 
appetite.  He got nervous when he saw pictures or news about 
the war.  He had lost interest in work and in getting out.  
On a typical day he might go to the neighbor's house where 
his cousin lives and use the computer, and sometimes to the 
store with his mom.  He could only fall asleep with 
medication.  On mental status examination he was oriented and 
his thought process was found to be slow, but logical, 
coherent and relevant.  His affect was restricted and dull, 
his mood was depressed, his concentration was normal, and he 
maintained his memory.  His judgment and introspection were 
found to be poor and his hygiene was generally very poor.  
The diagnosis was PTSD with major depression.  

On a VA examination in April 2005, the veteran's psychiatric 
diagnosis was clarified as depressive disorder, which he was 
noted to have had since service.

VA treatment records show that in November 2005, the veteran 
was talkative, with a depressed and anxious mood.  He was 
oriented, cooperative, logical, coherent, and relevant, and 
his memory was intact.  However, he also had poor judgment 
and superficial insight into his mental condition.  There was 
no evidence of active hallucinations, delusions, or harm 
ideas to self or others.  

With regard to the specific criteria for a 50 percent rating 
the Board notes that, giving the veteran the benefit of the 
doubt, the competent evidence of record has shown that he had 
some social and occupational impairment.  Although he did 
report having some problems with relationships, he reported 
he lived with his parents and sometimes went to his neighbors 
house to use the computer.  On several mental status 
examinations, the veteran was found to be oriented, and no 
problems with his speech or memory were noted.  His affect 
was blunted, and although no panic attacks were noted, the 
veteran did have problems with anxiety.  He had normal 
concentration and abstraction ability.  While he was found to 
have impaired judgment - ranging from fair to poor - with 
regard to his thinking and thought processes, no impairment 
or problems were noted on the mental status examinations of 
record.  He did have depression or disturbances of mood. 

Thus, the Board concludes that from August 26, 2004, to 
February 23, 2006, while the veteran did manifest a few of 
the symptoms listed in the criteria for a 50 percent rating, 
his symptoms more nearly approximated the criteria for a 30 
percent rating.  38 C.F.R. § 4.7.  It is not necessary for 
the veteran to have all the symptoms listed in the criteria 
for any disability rating in order to warrant that assignment 
of that rating.  Symptoms listed in VA's general rating 
formula for mental disorders are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  In that regard, the Board notes that 
the veteran does not meet all the criteria for a 30 percent 
rating, but rather his disability picture and symptoms from 
depressive disorder more nearly approximate the criteria for 
a 30 percent rating, rather than a 50 percent rating. 

With regard to Global Assessment of Functioning (GAF), the 
Board notes that the GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  According to the American 
Psychiatric Association's DSM-IV, GAF scores from 51 to 60 
indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers and co- workers).  GAF scores 
of 41 to 50 indicate serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  

The GAF scores for the period in question ranged from 45 to 
60.  While the examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, it is not determinative of the percentage rating 
to be assigned as the rating depends on evaluation of all the 
evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  As discussed 
above, the disability picture demonstrates that the veteran's 
symptoms are consistent with the currently-assigned 30 
percent rating, even considering the range of assigned GAF 
scores, and the veteran's disability picture due to his 
service-connected depression more nearly approximates the 
criteria for a 30 percent rating than for a 50 percent 
rating.  38 C.F.R. § 4.7.  

In summary, the preponderance of the evidence reflects that 
the veteran's depressive disorder was no more than 30 percent 
disabling from August 26, 2004, to February 23, 2006.  
Fenderson, supra.  Thus, the benefit-of-the-doubt rule does 
not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

B.  Rating in excess of 70 percent from
February 24, 2006

The veteran's depression is currently evaluated as 70 percent 
disabling, effective from February 24, 2006, to the present.  
The Board has considered the available pertinent evidence 
covering the period from February 24, 2006, and concludes 
that the veteran's disability picture and symptoms resulting 
from his depressive disorder more nearly approximate the 
criteria for a 70 percent rating than for a 100 percent 
rating.  In that regard, the Board notes that the medical 
evidence relating to the disability dated from February 24, 
2006, consists of VA examinations, private psychiatric 
evaluations, and VA treatment records.  

A VA discharge summary shows that the veteran was 
hospitalized on February 24, 2006 due to self harm ideation.  
He reported recurrent nightmares related to videotapes he 
reportedly saw during training in the Army.  He felt sad, 
with loss of interest in activities, and had crying spells, 
poor concentration, and anxiety.  He mostly isolated at home.  
On the day of the initial evaluation, he denied having harm 
ideas and denied hearing or seeing things.  Mental status 
examination showed poor grooming and hygiene and poor eye 
contact.  His speech was spontaneous and fluent with adequate 
tone, volume, and production.  His mood was euthymic and 
affect was appropriate.  His thought processes were goal-
directed, logical, coherent, and relevant.  He was alert and 
oriented, and memory was preserved.  He had good 
concentration and attention span, and his insight and 
judgment were good.  Over the course of his admission, he 
slowly but steadily showed improvement in his appearance, 
mood, affect, thought content, and perception.  By the end of 
the hospitalization he was stable and showed no signs of 
psychosis.  He was oriented about proper use of his 
medications and his behavior was more appropriate.  He was 
discharged home and was no longer a danger to himself.  The 
diagnosis was recurrent major depressive disorder without 
psychotic features.  On admission a GAF score of 30 was 
assigned and on discharge 70 was assigned.  

In a March 2006 report by Dr. S, the veteran reported having 
visual and auditory hallucinations, and claimed he could not 
sleep unless he was medicated.  On mental examination, his 
appearance was clean and he did not maintain eye contact.  He 
was cooperative, alert, and oriented, but agitated and 
worried, with a dull affect.  He had no speech problems.  His 
thought process was described as illogical, coherent, and 
pertinent, with poor connectivity, presenting 
circumstantially.  He reported delusions of persecution.  His 
attention and concentration were as good as could be expected 
and his memory was preserved.  His judgment and introspection 
were described as looking severely damaged.  The diagnosis 
was paranoid type schizophrenia, with a handwritten notation 
of post-traumatic stress disorder (PTSD).  It was noted that 
his condition had deteriorated and he was currently 
excessively psychotic.

A VA treatment record showed that in March 2006, the veteran 
was seen complaining of suicidal ideas.  On examination he 
was found to be adequately dressed and kept.  He was 
cooperative, logical, and coherent, but frequently 
irrelevant.  He was actively hallucinating and hearing voices 
talking and telling him they were going to kill him and 
asking him why he did not want to go back to work.  

On VA examination in June 2006, the veteran reported he had 
not worked since his discharge from service due to his mental 
disorder.  He lived with his parents and sister, and reported 
poor social and interpersonal relationships.  He reported 
being isolated and withdrawn.  In the past year he had felt 
sad, depressed, and irritable, with loss of interest in daily 
living activities, loss of energy, insomnia, inability to 
concentrate, anxiety, and tension.  He reported severe 
symptoms that were interfering with his daily activities.  
Examination showed he had adequate hygiene.  He was 
cooperative, but apathetic, and had poor eye contact.  He was 
alert, oriented, and in contact with reality.  His memory was 
intact and his abstraction capacity was normal.  His judgment 
was fair and insight was poor.  There was evidence of 
moderate psychomotor retardation, and his thought processes 
were coherent but illogical at times.  There was no looseness 
of association and no evidence of disorganized speech.  He 
had delusions of persecution, but no evidence of 
hallucinations.  He had no obsessions, panic attacks, or 
suicidal ideas.  His mood was depressed and affect was 
constricted.  The examiner opined that the veteran's signs 
and symptoms were seriously interfering with his employment 
and social functioning, and that his impairment in thought 
processes and communication was interfering with his 
employment and social functioning.  

An October 2006 VA treatment record shows that the veteran 
was accompanied by his mother, and was cooperative, relevant, 
coherent, and logical.  He had a depressed mood and 
constricted affect, and experienced active hallucinations and 
delusions.  He had no harm ideas.  He presented with high 
levels of anxiety shown by nail biting while being 
interviewed.  The assessment was that he was a schizophrenia 
paranoid type who was decompensated due to his failure to 
continue treatment.  In December 2006, it was noted he had 
responded partially to treatment.  He was oriented, verbally 
spontaneous, and provided good information.  He appeared much 
less anxious than his last visit, and reported not hearing 
voices as frequent as before.  He had a euthymic mood and 
flat affect.  He was hallucinating, but had no delusions or 
harm ideas.  His cognitive functions were well preserved.  In 
March 2007, the veteran was noted to be a schizophrenic, 
paranoid type, who had shown improvement as to paranoid 
ideation but not in anxiety levels.  On examination he was 
found to be alert, oriented, and with good eye contact.  He 
was coherent and logical and had a passive mood and 
constrictive affect.  He was hallucinating actively, but had 
no delusions and no harm ideas.  His anxiety surfaced when he 
thought about past events.  

In a May 2007 report, Dr. S noted that the veteran had become 
worse.  He continued to hear voices and have hallucinations, 
and had recurrent suicidal ideas with plans to carry them 
out.  His behavior was inadequate, but he was isolated and 
did not communication.  On mental examination he had poor 
general hygiene.  He was alert and oriented, but did not 
maintain eye contact and was not cooperative.  His speech was 
disorganized, and his thought process was described as 
illogical, incoherent, and not pertinent.  His memory was 
preserved, but his attention and concentration were poor.  
His abstraction and intellect were average, and his judgment 
and introspection were severely diminished.  Dr. S concluded 
that the veteran's condition had worsened and he was 
extremely psychotic, had great dysfunction of thought and 
communication, and his behavior was inadequate.  His daily 
activities were seriously compromised.  Dr. S indicated he 
understood the veteran's disability was "complete" because 
he could not be self-sufficient under the circumstances.

On VA examination in June 2007 it was noted that the veteran 
lived with his parents, with whom he had a good relationship.  
He did not know his address, but indicated his mother was the 
one who knew.  He occupied himself with video games or going 
to the mall with his mother.  He shared with his cousins and 
exercised at home.  On examination his general appearance was 
clean and he was oriented.  His speech was impoverished, 
clear, and coherent, and he avoided eye contact.  His mood 
was depressed and affect was blunted.  His thought process 
and content were unremarkable.  He had persistent persecutory 
delusions and auditory and visual hallucinations.  He had no 
inappropriate behavior or homicidal or suicidal thoughts.  He 
had good impulse control and no problem with activities of 
daily living.  His memory was normal.  The examiner opined 
that the veteran's symptoms reflected a severe impairment of 
his social and interpersonal functioning.  He was unable to 
manage his financial affairs.  

VA treatment records showed that in July 2007, the attending 
physician reported that the veteran had partially regressed 
and had become depressed.   His psychotic ideation had 
diminished greatly and he as not hearing voices as frequent 
or intense as before.  His chief complaint was fragmented 
sleep, but he also presented with other complaints including 
melancholia, fatigue, irritability, lack of concentration, 
and social isolation.  On examination he was oriented, but 
kept his head down and was markedly anxious.  He had a 
euthymic mood and appropriate affect, but was hallucinating 
actively.  He had no delusions and no harm ideas.  His 
cognitive functions were preserved.  It was noted that he had 
decompensated in some areas, but had improvement in others.  
In November 2007, the veteran was found to have significant 
changes in his thought disorder, which were positive as to 
hearing voices his anxiety was extinguished, and his mood was 
improved.  On examination he was found to be neat, clean, and 
well groomed.  He bit his nails secondary to visible anxiety, 
and had good thought production and good eye contact.  He had 
a euthymic mood, appropriate affect, and no active 
hallucinations, delusions, or self harm ideas.  

With regard to whether a higher rating of 100 percent is 
warranted for the veteran's service-connected depressive 
disorder, effective from February 24, 2006, the Board notes 
that his psychiatric symptoms have greatly fluctuated in 
severity.  Most recently, the veteran has experienced 
significant changes in his symptoms, with the primary (and 
virtually sole) problem involving anxiety.  Thus, the Board 
finds that the disability picture, effective from February 
24,2006, due to the veteran's service-connected depression 
more nearly approximates the criteria for a 70 percent rating 
than for a 100 percent rating.  38 C.F.R. § 4.7.  

In that regard, the Board notes that the preponderance of the 
evidence of record is against finding that his depressive 
disorder is productive of total occupational and social 
impairment.  Although the medical evidence of record 
(primarily through GAF scores) suggests that the depressive 
disorder would affect his employment in some manner, there 
has been no indication that he has total occupational 
impairment, other than his own contentions.  Moreover, with 
regard to social impairment, the Board notes that, while the 
veteran's social functioning is significantly impaired, the 
record reflects he lives with his parents with whom he has 
good relations, and maintains at least some contact with a 
cousin. 

In addition, while the veteran has had some problems with his 
thought process, for the most part his thought process has 
been unremarkable and he has not been found to have no formal 
thought disorder.  He has reported ongoing hallucinations, at 
least up until 2007, but the Board notes the most recent 
medical evidence shows that his hallucinations have lessened 
significantly, and as of November 2007 were no longer 
present.  He has only intermittently experienced delusions, 
inappropriate behavior, and suicidal thoughts, but the most 
recent medical evidence shows no such symptoms.  While the 
veteran has reported ongoing problems with his mood and his 
sleep, he has for the most part been found to be able to meet 
his activities of daily living, and has only had intermittent 
problems with his hygiene.  On multiple objective 
examinations, the veteran has never been found to be 
disoriented, and his memory has consistently been found to be 
intact.  Thus, the Board concludes that the preponderance of 
the evidence of record militates against finding that the 
veteran's disability picture due to his service-connected 
depressive disorder approximates the criteria for a 100 
percent rating.  Rather, his service-connected psychiatric 
disability more nearly approximates the criteria for a 70 
percent rating, effective from February 24, 2006.  38 C.F.R. 
§ 4.7.

With regard to GAF scores, the Board notes that for the 
period in question, scores have widely ranged from 30 (at the 
time of his February 24, 2006 hospitalization) to 80 (on the 
most recent VA treatment record dated in November 2007).  
While the examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, it is not determinative of the percentage rating 
to be assigned as the rating depends on evaluation of all the 
evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  DSM-IV 
provides that a GAF score between 21 and 30 is assigned when 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Further, a GAF score of 71-80 is 
appropriate when "if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social occupational, or school 
functioning (e.g., temporarily falling behind in 
schoolwork)." Id.

As discussed above, while the veteran's symptoms have varied, 
and it is clear that he experiences some occupational and 
social impairment as a result of his service-connected 
psychiatric disability, the preponderance of the evidence 
shows that the disability picture and symptoms (due to his 
depressive disorder) are consistent with the currently-
assigned 70 percent rating, even considering the range of 
assigned GAF scores.  In summary, the preponderance of the 
evidence reflects that the service-connected depressive 
disorder has been no more than 70 percent disabling since 
February 24, 2006.  Fenderson, supra.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The Board has considered whether referral of the claims for 
higher ratings for a depressive disorder (both prior and 
subsequent to February 24, 2006) for consideration of an 
extraschedular evaluation is warranted.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
There is no evidence of any of these factors associated with 
the veteran's depressive disorder in this case.  While there 
is no doubt his psychiatric disorder would affect his 
employment, there has been no evidence of "marked 
interference."  Accordingly, the Board finds that the 
criteria for referral of the veteran's claim for 
consideration of an extraschedular rating have not been met.

IV.  Earlier Effective Date

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o).

By way of history the Board notes that, by April 2005 rating 
decision, the RO granted service connection for a depressive 
disorder and assigned a 30 percent disability rating, 
effective from August 26, 2004.  By February 2007 rating 
decision, the RO granted a 70 percent rating for a depressive 
order, effective from February 28, 2006.  By October 2007 
rating decision, the RO granted a 70 percent rating for the 
service-connected major depressive disorder, effective from 
February 24, 2006.  The record reflects that shortly 
thereafter the veteran requested an effective date earlier 
than February 24, 2006.  

The veteran has contended that his entitlement to a 70 
percent disability rating assigned for his service-connected 
depressive disorder should be effective from August 2004, the 
date of his discharge from service.  The Board notes that 
this earlier effective date claim is derivative of, and 
essentially the same as, a claim for a higher rating prior to 
February 24, 2006 (which has been addressed above).  The RO, 
however, has handled this as a separate issue, after granting 
an earlier effective date (of four days) in October 2007 
rating decision.  Thus, the Board will briefly address this 
as a separate issue. 

In this case, since this is an appeal of the initial 
assignment of a disability rating, the Board finds that the 
veteran's claim for an increased rating was essentially 
received in December 2004 (the date that he filed the claim 
for service connection).  Fenderson, supra.  Thus, the 
earliest document in the claim file that can be construed as 
a formal claim for an increased rating for the service-
connected depressive disorder is the veteran's application 
for service connection, received in December 2004.  Moreover, 
since the claim for service connection was received within 
one year after the veteran's discharge from service, a grant 
of service connection and assignment of an initial disability 
rating could potentially in this case date back to August 
2004 (when the veteran was separated from service).  As to 
when the increase in disability occurred, the Board notes 
that the effective date of February 24, 2006, assigned by the 
RO, is the date that the veteran was hospitalized for a short 
period of psychiatric treatment.  

Thus, under the controlling law and regulations outlined 
above, the Board must review the evidence from February 23, 
2006, dating back to August 26, 2004, to determine the 
earliest date that the increase in disability (to 70 percent) 
was factually ascertainable.  In that regard, the Board 
points to the rationale provided in the increased ratings 
claims above, and finds that prior to February 24, 2006, 
there is no evidentiary basis for granting a 70 percent 
disability rating pursuant to Diagnostic Code 9343.  
Consequently, an effective date earlier than February 24, 
2006 is not warranted.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an earlier effective date for the grant 
of a 70 percent rating for the service-connected depressive 
disorder.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

V.  TDIU rating

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In 
determining whether unemployability exists for TDIU, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by any non-
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

Effective prior to the time the veteran filed his formal TDIU 
claim in March 2007, service connection was in effect for the 
following disability:  major depressive disorder, recurrent, 
severe with psychotic features, rated as 70 percent 
disabling.  Thus, the veteran does meet the threshold 
schedular requirements for consideration of a TDIU under 38 
C.F.R. § 4.16(a). 

The veteran maintains that his service-connected depressive 
disorder renders him totally unemployable, and during the 
course of this appeal he has met the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  The Board 
acknowledges the veteran's assertions and his significant 
degree of functional impairment due to his service-connected 
psychiatric disability.  However, the Board notes that the 
evidence in this type of claim must show that he is unable to 
pursue a substantially gainful occupation due solely to his 
service-connected disability.  The mere fact that a veteran 
is unemployed or has difficulty obtaining a job in the 
available employment marketplace is not enough.  As the U.S. 
Court of Appeals for Veterans Claims has emphasized, a high 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or retain employment, 
but the ultimate question is whether the veteran is 
individually capable of performing the physical and mental 
acts required by employment (without consideration of his 
advanced age or of the effects of non-service-connected 
disabilities), rather than whether he is having difficulty 
finding employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In his March 2007 claim for TDIU (on VA Form 21-8940), the 
veteran indicated that he had completed high school, and that 
his last full time employment was when he was in the Army.  
He reported he had tried to obtain employment since he became 
disabled, and indicated he had applied in December 2006 for 
vocational rehabilitation.  A May 2007 Report of Contact 
shows that an RO official contacted a counselor from the VA 
rehabilitation program and discovered that the veteran had 
discontinued the VA rehab program "due to medical 
condition".  

A review of the evidentiary record in this case shows that 
the veteran was born in 1984, and that his last full time 
employment was his brief stint in the Army from February to 
August 2004.  He has reported on several occasions that he is 
unable to work due to this service-connected depressive 
disorder.  However, neither VA or private medical records in 
the file ascribe an inability to work due solely to the 
service-connected psychiatric disability.  For instance, in 
February 2005, the VA examiner opined that the veteran's 
signs and symptoms were moderately interfering with his 
employment and social functioning.  In June 2006, the VA 
examiner acknowledged that the signs and symptoms 
"seriously" interfered with his employment functioning.  
Likewise, the assigned GAF scores have reflected that he 
would have some occupational impairment due to his service-
connected depressive disorder.  Clearly, the service-
connected depressive disorder is productive of a great degree 
of disability, as indicated by the current 70 percent rating.  
While the veteran undoubtedly suffers from considerable 
psychiatric impairment, he had periods, including most 
recently, where the severity of his symptoms had 
significantly changed for the better.  In summary, therefore, 
there is no evidence that his circumstances with regard to 
his service-connected psychiatric disability are so 
exceptional as to warrant a grant of a TDIU under the 
provisions of section 4.16(b).  

While the Board does not wish to minimize the nature and 
extent of the veteran's overall psychiatric disability, the 
evidence of record does not support his claim that his 
service-connected psychiatric disability is sufficient to 
produce unemployability.  Although his depressive disorder 
exhibits significant impairment, the evidence does not 
reflect that gainful employment is precluded solely due to 
that service-connected disability.  To the extent the veteran 
is limited by his service-connected psychiatric disability, 
such limitation is contemplated in, and is being adequately 
compensated by, the 70 percent disability rating currently 
assigned.  Accordingly, a TDIU is not warranted.  38 C.F.R. § 
4.16(b).


ORDER

Service connection for a back disorder is denied.

A rating in excess of 30 percent for depressive disorder, 
from August 26, 2004, to February 23, 2006, is denied.

A rating in excess of 70 percent for depressive disorder, 
from February 24, 2006, is denied.

An effective date earlier than February 24, 2006, for the 
grant of a 70 percent rating for depressive disorder, is 
denied.

Entitlement to a TDIU rating is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


